DETAILED ACTION
This office action is in response to applicant’s RCE submission filed on 03/08/2022, which has an effective filing date of 05/30/2016.  Claims 19 and 36 have been amended.  Claims 19-23 and 25-36 are pending and are directed towards system and method for Protection of Privacy in Wireless Telecommunication Networks.  This is Non-Final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 03/08/2022 have been fully considered.
A) Applicant’s arguments, with respect to the newly amended limitation of claims 1 and 36, that Appenzeller and Wang fail to teach “wherein the privacy support context information includes an identifier of the wireless communication network concatenated with information to identify the private secret cryptographic key, the information to identify the private secret cryptographic key including a key index” (page 11-12 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 19-23, 26-27, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Appenzeller et al. (US Pub. 2004/0179684), hereinafter Appenzeller, filed on Mar. 14, 2003 in view of Wang et al. (US Pub. 2004/0131188), hereinafter Wang, filed on Mar. 7, 2003 and Spalka (US Pub. 2012/0036368) filed on Sep. 18, 2009.	
Regarding claim 19, Appenzeller teaches a method of protecting the exchange of privacy-sensitive data in a wireless communication network (para 32, line 1-7 and para 33, line 1-5; Fig. 1 shows an identity-based-encryption cryptographic system 10 including wireless communications networks 14), the method comprising: 
generating and providing a public cryptographic key to a first entity, possessing privacy-sensitive data to be sent to a wireless communication network through a wireless connection (para 37, line 3-7 and para 89, line 1-5; the sender obtains a generated public key and user at one device 12 may be a banking institution that desire to deliver encrypted bank statements over communications networks 14); 
generating and providing a private secret cryptographic key to a second entity, being an intended intermediate or final recipient of the privacy-sensitive data, the private secret cryptographic key being bound to the public cryptographic key and being associated to privacy support context information to identify the wireless communication network (para 51, line 1-12 and para 88, line 1-11; the recipient may be provided with a private key for decrypting an encrypted message and the private key generator 16 may generate private keys based on the public keys and is associated with public parameter information identifying the private key used for decrypting the message sent over the communications network 14); 
having the wireless communication network send to the first entity respective wireless network privacy support context information via broadcast through a signaling message or via a beacon signal (para 51, line 1-9 and para 89, line 1-9; the sender obtains the public parameter information identifying the private key used for decrypting the message over the communications network 14, where the public parameter information is in message sent by the private key generator); 
having the first entity receive the wireless network privacy support context information sent by the wireless communication network and encrypt the privacy-sensitive data using the public cryptographic key and the received wireless network privacy support context information to obtain protected, encrypted privacy-sensitive data (para 90, line 1-3 and para 91, line 1-3; the sender encrypts the message using the public key and the received public parameters as inputs); 
having the first entity send to the second entity through the wireless communication network the encrypted privacy-sensitive data (para 37, line 3-7 and para 93, line 1-3; sender sends the encrypted message over communications network 14); and  4Docket No. 518423US Preliminary Amendment 
having the second entity decrypt the encrypted privacy-sensitive data exploiting the private secret cryptographic key (para 96, line 1-7; recipient decrypts the encrypted message using the appropriate private key),
the privacy support context information being included in a dedicated field of a message type of the signaling message sent through the broadcast or the beacon signal (para 89, line 1-9 and para 105, line 1-22; the sender obtains the public parameter information identifying the private key used for decrypting the message over the communications network 14, where the public parameter information is in message sent by the private key generator in the key info field).
Appenzeller does not teach wherein the privacy support context information includes an identifier of the wireless communication network concatenated with information to identify the private secret cryptographic key.
Wang teaches wherein the privacy support context information includes an identifier of the wireless communication network concatenated with information to identify the private secret cryptographic key (para 19, line 1-21 and para 22, line 1-16; achieve network connection by transmitting network card ID appended with private key in a string with 26 digital characters).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller to incorporate the teachings of Wang to provide achieve network connection by transmitting network card ID appended with private key in a string with 26 digital characters.  Doing so would allow for generating key data for successful communication during a network link, as recognized by Wang.
Appenzeller and Wang do not teach the information to identify the private secret cryptographic key including a key index 
Spalka teaches the information to identify the private secret cryptographic key including a key index (para 105, line 1-20 and para 140, line 1-15; the authorization key pair with index i comprises a private authorization key Gi)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller and Wang to incorporate the teachings of Spalka to provide the authorization key pair with index i comprises a private authorization key Gi.  Doing so would allow for providing authorization keys and for encrypting a data object, as recognized by Spalka.
Regarding claim 20, Appenzeller, Wang, and Spalka teach method of claim 19.
	Appenzeller does not teach said identifier of the wireless communication network including in said privacy support context information comprises one among: a wireless communication network identifier, a Public Land Mobile Network Identifier, and a Service Set Identifier.
	Wang teaches said identifier of the wireless communication network including in said privacy support context information comprises one among: a wireless communication network identifier, a Public Land Mobile Network Identifier, and a Service Set Identifier (para 19, line 1-21 and para 22, line 1-16; achieve network connection by transmitting key data composed of a service set identifier (SSID)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller to incorporate the teachings of Suga to provide achieve network connection by transmitting key data composed of a service set identifier (SSID).  Doing so would allow for generating key data for successful communication during a network link, as recognized by Wang.
Regarding claim 21, Appenzeller, Wang, and Spalka teach method of claim 20.
	Appenzeller teaches said privacy support context information comprises a combination of said wireless communication network identifier and a function indication configured to identify a function of the second entity (para 52, line 1-8 and para 67, line 1-7 and para 72, line 1-13; public parameter information can be obtained from private key generator including private key generator name that may be any suitable identifier uniquely used to identify the private key generator 16 on the communications network 14 and a function using the recipient’s identity as input to generate the private key).
Regarding claim 22, Appenzeller, Wang, and Spalka teach method of claim 20.
	Appenzeller teaches said privacy support context information comprises a combination of two or more identifiers of wireless communication networks (para 44, line 1-9 and para 67, line 1-7 and para 72, line 1-13; public parameter information can be obtained from private key generator, where private key generator name may be any suitable identifier uniquely used to identify the private key generator 16 on the communications network 14 and there may be multiple private key generators in the system 10).
Regarding claim 23, Appenzeller, Wang, and Spalka teach method of claim 19.
	Appenzeller teaches said identifier of the wireless communication network including in said privacy support context information comprises identifying information configured to identify a currently active private secret cryptographic key of the wireless communication network from among a plurality of private secret cryptographic keys (para 34, line 1-18 and para 51, line 1-9; the private key, from multiple distributed private keys in wireless network 14, that is used for decrypting the message is related to public parameter information used when encrypting the message).
Regarding claim 26, Appenzeller, Wang, and Spalka teach method of claim 19.
	Appenzeller teaches said privacy support context information is sent to the first entity contextually to, or as part of, a selection procedure of the wireless communication network, performed by the first entity, by a wireless network entity providing the wireless connection to the wireless communication network, particularly contextually to, or as part of, a Wi-Fi network discovery procedure or a mobile device synchronization procedure (para 39, line 13-19 and para 89, line 1-9; the private key generator 16 generates the public parameter information and sends to the sender for use in encrypting messages via wireless communications networks 14).
Regarding claim 27, Appenzeller, Wang, and Spalka teach method of claim 19.
	Appenzeller teaches said public cryptographic key is provisioned to the first entity upon subscription of the first entity to the wireless communication network or subsequently over the air (Fig. 1 and para 45, line 1-5 and para 46, line 1-8; once the public parameter information has been provided to the sender who desires to send an encrypted message and provides input information, the sender may send encrypted messages to a recipient via wireless communications networks 14).
Regarding claim 34, Appenzeller, Wang, and Spalka teach method of claim 19.
Appenzeller teaches wherein said generating and providing a private secret cryptographic key comprises generating and providing to said second entity at least two private secret cryptographic keys (para 101, line 1-12; the recipient receive keys for decrypting the encrypted contents of the message), and 9Docket No. 518423US Preliminary Amendment 
wherein the privacy support context information suitable to identify the wireless communication network comprises an indication of a currently used private secret cryptographic key among the at least two private secret cryptographic keys (para 67, line 1-7 and 103, line 1-14; public parameter information can be obtained from private key generator information, such as private key generator ID to locate the private key among multiple keys needed by the recipient to decrypt the encrypted message).
Regarding claim 35, Appenzeller, Wang, and Spalka teach method of claim 34.
Appenzeller teaches revoking one of the at least two private secret cryptographic keys (para 101, line 1-9; the validity period or other suitable time-based period over which keys can be made to automatically expire).
Regarding claim 36, Appenzeller teaches a system for protecting the exchange of privacy-sensitive data in a wireless communication network (para 32, line 1-7 and para 33, line 1-5; Fig. 1 shows an identity-based-encryption cryptographic system 10 including wireless communications networks 14), the system comprising: 
a wireless communication network configured to provide wireless connectivity to a first entity possessing privacy-sensitive data to be sent to the wireless communication network through a wireless connection (para 37, line 3-7 and para 89, line 1-5; the sender obtains a generated public key and user at one device 12 may be a banking institution that desire to deliver encrypted bank statements over communications networks 14); 
an encryption function in the first entity configured to encrypt the privacy-sensitive data to be sent using a public cryptographic key and wireless network privacy support context information received from the wireless communication network via broadcast through a signaling message or via a beacon signal, to obtain protected, encrypted privacy-sensitive data, wherein the wireless network privacy support context information are suitable to identify the wireless communication network (para 51, line 1-9 and para 89, line 1-9 and para 90, line 1-3; the sender encrypts the message using the public key and the received public parameters as inputs, where the public parameter information identifies the private key used for decrypting the message sent over the communications network 14, where the public parameter information is sent by the private key generator); 
a second entity in the wireless communication network being the intended intermediate or final recipient the privacy-sensitive data (para 37, line 3-7 and para 87, line 1-3; secure messaging between a sender and a recipient, where the encrypted communications may be banking statements to account holders); and 
a decryption function in the second entity configured to decrypt the encrypted privacy-sensitive data received from the first entity using a private secret cryptographic key bound to the public cryptographic key and associated to the privacy support context information suitable to identify the wireless communication network (para 51, line 1-12 and para 88, line 1-11 and para 96, line 1-7; the recipient may be provided with a private key for decrypting an encrypted message and the private key generator 16 may generate private keys based on the public keys and is associated with public parameter information identifying the private key used for decrypting the message sent over the communications network 14),
the privacy support context information being included in a dedicated field of a message type of the signaling message sent through the broadcast or the beacon signal (para 89, line 1-9 and para 105, line 1-22; the sender obtains the public parameter information identifying the private key used for decrypting the message over the communications network 14, where the public parameter information is in message sent by the private key generator in the key info field).
Appenzeller does not teach wherein the privacy support context information includes an identifier of the wireless communication network concatenated with information to identify the private secret cryptographic key.
Wang teaches wherein the privacy support context information includes an identifier of the wireless communication network concatenated with information to identify the private secret cryptographic key (para 19, line 1-21 and para 22, line 1-16; achieve network connection by transmitting network card ID appended with private key in a string with 26 digital characters).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller to incorporate the teachings of Wang to provide achieve network connection by transmitting network card ID appended with private key in a string with 26 digital characters.  Doing so would allow for generating key data for successful communication during a network link, as recognized by Wang.
Appenzeller and Wang do not teach the information to identify the private secret cryptographic key including a key index 
Spalka teaches the information to identify the private secret cryptographic key including a key index (para 105, line 1-20 and para 140, line 1-15; the authorization key pair with index i comprises a private authorization key Gi)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller and Wang to incorporate the teachings of Spalka to provide the authorization key pair with index i comprises a private authorization key Gi.  Doing so would allow for providing authorization keys and for encrypting a data object, as recognized by Spalka.
4.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Appenzeller in view of Wang, Spalka, and Suga (US Pub. 2006/0062220) filed on Dec. 23, 2004.
Regarding claim 25, Appenzeller, Wang, and Spalka teach method of claim 19.
	Appenzeller, Wang, and Spalka do not teach said privacy support context information is transmitted using one among: at least one Radio Resource Control message, and at least one Beacon message.
	Suga teaches said privacy support context information is transmitted using one among: at least one Radio Resource Control message, and at least one Beacon message (para 77, line 1-19; service set ID is included in the beacon message and is related to encryption using a private key for communication).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller, Wang, and Spalka to incorporate the teachings of Suga to provide for a service set ID included in the beacon message and is related to encryption using a private key for communication.  Doing so would allow for each terminal to have matching parameter SSID as stipulated by IEEE 802.11 standard for wireless communication, as recognized by Suga.
5.	Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Appenzeller in view of Wang, Spalka, and Jain et al. (US Pub. 2002/0087862), hereinafter Jain, filed on Jan. 4, 2001.
Regarding claim 28, Appenzeller, Wang, and Spalka teach method of claim 19.
Appenzeller teaches wherein the wireless communication network comprises a second wireless communication network, comprising second entity, which have been provided with second private secret cryptographic keys bound to the public cryptographic key and associated to second privacy support context information (para 51, line 1-12 and para 88, line 1-11; the recipient may be provided with a private key for decrypting an encrypted message and the private key generator 16 may generate private keys based on the public keys and is associated with public parameter information identifying the private key used for decrypting the message sent over the communications network 14), and
	Appenzeller, Wang, and Spalka do not teach wherein the wireless communication network comprises a first wireless communication network, comprising second entity, which have been provided with first private secret cryptographic keys bound to the public cryptographic key and associated to first privacy support context information, and 
	Jain teaches wherein the wireless communication network comprises a first wireless communication network, comprising second entity, which have been provided with first private secret cryptographic keys bound to the public cryptographic key and associated to first privacy support context information (para 50, line 1-2 and para 51, line 1-5 and para 67, line 1-11; trusted intermediary receives message M and digital signature S created using the private key from sender partner 108S via wireless communication link 520), and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller, Wang, and Spalka to incorporate the teachings of Jain to provide for a trusted intermediary that receives message and digital signature created using the private key from sender partner via wireless communication.  Doing so would allow for assurance of a party’s identity when the transmission of confidential information takes place over a network to which many other parties have access, as recognized by Jain.
Appenzeller teaches wherein the first entity is connected to the first wireless network and has to send privacy-sensitive data to one of the second entities of the second wireless network as final recipient (para 32, line 1-7 and para 33, line 1-5; Fig. 1 shows an identity-based-encryption cryptographic system 10 including a sender, a recipient, and wireless communications networks 14), 
the method further comprising:
Appenzeller, Wang, and Spalka do not teach having the first wireless communication network and the second wireless communication network communicate to each other the respective first and second privacy support context information  6Docket No. 518423US Preliminary Amendment 
Jain teaches having the first wireless communication network and the second wireless communication network communicate to each other the respective first and second privacy support context information (Fig. 3 and para 68, line 1-12; respective signatures of partner 108 and trusted intermediary 112 are communicated, where network link 520 typically provides data communication through one or more networks);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller, Wang, and Spalka to incorporate the teachings of Jain to provide for respective signatures of partner 108 and trusted intermediary 112 communicated through one or more networks using network link.  Doing so would allow for assurance of a party’s identity when the transmission of confidential information takes place over a network to which many other parties have access, as recognized by Jain.
Appenzeller teaches at the first entity, receiving the first privacy support context information sent by the first wireless communication network and encrypting the privacy-sensitive data using the public cryptographic key and the first privacy support context information of the first wireless network to obtain first protected, encrypted privacy-sensitive data (para 51, line 1-9 and para 90, line 1-3 and para 91, line 1-3; the sender encrypts the message using the public key and the received public parameters as inputs, where the public parameter information identifies the private key used for decrypting the message sent over the communications network 14); 
Appenzeller, Wang, and Spalka do not teach having the first entity send the encrypted privacy-sensitive data to one of the second entities of the first wireless network as intermediate recipient; 
having the second entity of the first wireless network decrypt the encrypted privacy-sensitive data exploiting the first private secret cryptographic key to retrieve the privacy-sensitive data; 
having the second entity of the first wireless network retrieve the second privacy support context information of the second wireless network by looking at the retrieved privacy-sensitive data; 
having the second entity of the first wireless network encrypt the privacy- sensitive data exploiting the public cryptographic key and the second privacy support context information of the second wireless network to obtain second protected, encrypted privacy-sensitive data; 
having the second entity of the first wireless network send the second protected, encrypted privacy-sensitive data to one of the second entities of the second wireless network as final recipient; and
Jain teaches having the first entity send the encrypted privacy-sensitive data to one of the second entities of the first wireless network as intermediate recipient (para 51, line 1-5 and para 56, line 1-6; sender partner 108S sends encrypted message M and digital signature S to trusted intermediary 112); 
having the second entity of the first wireless network decrypt the encrypted privacy-sensitive data exploiting the first private secret cryptographic key to retrieve the privacy-sensitive data (para 52, line 1-7 and para 56, line 6-8; upon verifying the sender partner 108, trusted intermediary 112 decrypt the encrypted message M using private key); 
having the second entity of the first wireless network retrieve the second privacy support context information of the second wireless network by looking at the retrieved privacy-sensitive data (para 53, line 1-4; upon verifying the sender partner 108, trusted intermediary 112 creates digital signature S); 
having the second entity of the first wireless network encrypt the privacy- sensitive data exploiting the public cryptographic key and the second privacy support context information of the second wireless network to obtain second protected, encrypted privacy-sensitive data (para 52, line 1-7 and para 56, line 8-11; upon verifying the sender partner 108 using the received digital signature, trusted intermediary 112 encrypt the message M using the public key); 
having the second entity of the first wireless network send the second protected, encrypted privacy-sensitive data to one of the second entities of the second wireless network as final recipient (para 54, line 1-4 and para 56, line 8-11; trusted intermediary 112 sends the encrypted message M to recipient partner 108); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller, Wang, and Spalka to incorporate the teachings of Jain to provide for trusted intermediary to decrypt a received message and encrypt the message for transmission to recipient partner.  Doing so would allow for assurance of a party’s identity when the transmission of confidential information takes place over a network to which many other parties have access, as recognized by Jain.
Appenzeller teaches having the second entity of the second wireless network decrypt the received second protected, encrypted privacy-sensitive data exploiting the second private secret cryptographic keys (para 96, line 1-7; recipient decrypts the encrypted message using the appropriate private key).
Regarding claim 29, Appenzeller, Wang, Spalka, and Jain teach method of claim 28.
Appenzeller, Wang, and Spalka do not teach having the second entity of the first wireless network apply a digital signature to the second protected, encrypted privacy-sensitive data exploiting the first private secret cryptographic key and the first privacy support context information of the first wireless network before sending the second protected, encrypted privacy-sensitive data to the second entity of the second wireless network; and 
having the second entity of the second wireless network verify the digital signature applied by the second network entity of the first wireless network, by exploiting the public cryptographic key and the first privacy support context information of the first wireless network.
Jain teaches having the second entity of the first wireless network apply a digital signature to the second protected, encrypted privacy-sensitive data exploiting the first private secret cryptographic key and the first privacy support context information of the first wireless network before sending the second protected, encrypted privacy-sensitive data to the second entity of the second wireless network (para 53, line 1-4 and para 54, line 1-4 and para 56, line 8-11; upon verifying that the sender partner 108 is not an imposter, trusted intermediary 112 creates and send a digital signature along with the encrypted message M to recipient partner 108); and 
having the second entity of the second wireless network verify the digital signature applied by the second network entity of the first wireless network, by exploiting the public cryptographic key and the first privacy support context information of the first wireless network (para 55, line 1-8 and para 56, line 11-13; recipient partner 108 verifies that the received digital signature is valid and decrypt the encrypted message M using private key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller, Wang, and Spalka to incorporate the teachings of Jain to provide for verifying received digital signature that is sent along with the encrypted message.  Doing so would allow for assurance of a party’s identity when the transmission of confidential information takes place over a network to which many other parties have access, as recognized by Jain.
Regarding claim 30, Appenzeller, Wang, Spalka, and Jain teach method of claim 29.
Appenzeller teaches said privacy-sensitive data comprise identifying information for authenticating the first entity in said wireless communication network (para 37, line 3-7; use encrypted communications to deliver encrypted bank statements to account holders).
Regarding claim 31, Appenzeller, Wang, Spalka, and Jain teach method of claim 30.
Appenzeller, Wang, and Spalka do not teach having the second entity of the second wireless network verify the identifying information of the first entity and computing authentication data for the authentication of the first network entity; 
having the second entity of the second wireless network encrypt said authentication data for the authentication of the first entity using the public cryptographic key and the first privacy support context information of the first wireless network, to obtain protected, encrypted authentication data for the authentication of the first entity;  8Docket No. 518423US Preliminary Amendment 
having the second entity of the second wireless network send the protected, encrypted authentication data to the second entity of the first wireless network; 
having the second entity of the first wireless network decrypt the protected, encrypted authentication data using the first private secret cryptographic key to retrieve the authentication data; and 
having the second entity of the first wireless network authenticate the first network entity.
Jain teaches having the second entity of the second wireless network verify the identifying information of the first entity and computing authentication data for the authentication of the first network entity (para 55, line 1-8; verify the message M and the digital signature and determine that message M indeed originates from an authentic sender partner 108); 
having the second entity of the second wireless network encrypt said authentication data for the authentication of the first entity using the public cryptographic key and the first privacy support context information of the first wireless network, to obtain protected, encrypted authentication data for the authentication of the first entity (para 38, line 1-13 and para 40, line 1-3 and para 45, line 1-9; each of the partners 108 can also be a sender and sends message M encrypted using a public key and digital signature to trusted intermediary 112);  8Docket No. 518423US Preliminary Amendment 
having the second entity of the second wireless network send the protected, encrypted authentication data to the second entity of the first wireless network (para 38, line 1-13 and para 45, line 1-9; each of the partners 108 can also be a sender and sends message M encrypted using a public key and digital signature to trusted intermediary 112); 
having the second entity of the first wireless network decrypt the protected, encrypted authentication data using the first private secret cryptographic key to retrieve the authentication data (para 40, line 7-14 and para 45, line 1-9; trusted intermediary 112 decrypts the encrypted message M using the private key); and 
having the second entity of the first wireless network authenticate the first network entity (para 44, line 1-10; trusted intermediary 112 verifies that message M indeed originates from an authentic partner 108 and the recipient partner 108 can authenticate with trusted intermediary 112 to directly receive message M).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller, Wang, and Spalka to incorporate the teachings of Jain to provide for trusted intermediary to decrypt a received message and verifies the sender and recipient.  Doing so would allow for assurance of a party’s identity when the transmission of confidential information takes place over a network to which many other parties have access, as recognized by Jain.
Regarding claim 32, Appenzeller, Wang, Spalka, and Jain teach method of claim 31.
Appenzeller, Wang, and Spalka do not teach having the second entity of the second wireless network apply a digital signature to the protected, encrypted authentication data using the second private secret cryptographic key and the second privacy support context information of the second wireless network before sending to the second entity of the first wireless network; and 
having the second entity of the first wireless network verify the digital signature applied by the second entity of the second wireless network, by using the public cryptographic key and the second privacy support context information of the second wireless network.
Jain teaches having the second entity of the second wireless network apply a digital signature to the protected, encrypted authentication data using the second private secret cryptographic key and the second privacy support context information of the second wireless network before sending to the second entity of the first wireless network (para 38, line 1-13 and para 40, line 1-3 and para 45, line 1-9; each of the partners 108 can also be a sender and sends encrypted message M and digital signature created using private key to trusted intermediary 112); and 
having the second entity of the first wireless network verify the digital signature applied by the second entity of the second wireless network, by using the public cryptographic key and the second privacy support context information of the second wireless network (para 40, line 7-14 and para 45, line 1-9; trusted intermediary 112 decrypts the encrypted message M and decrypts the digital signature using the public key in order to verify it).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller, Wang, and Spalka to incorporate the teachings of Jain to provide for trusted intermediary to verify the received digital signature that is sent along with the encrypted message.  Doing so would allow for assurance of a party’s identity when the transmission of confidential information takes place over a network to which many other parties have access, as recognized by Jain.
6.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Appenzeller in view of Wang, Spalka, Jain, and Chen et al. (US Pub. 2016/0127128), hereinafter Chen, filed on Jun. 30, 2015.
Regarding claim 33, Appenzeller, Wang, Spalka, and Jain teach method of claim 29.
Appenzeller, Wang, Spalka, and Jain do not teach said digital signature is applied by using an attribute-based encryption and signature cryptosystem.
Chen teaches said digital signature is applied by using an attribute-based encryption and signature cryptosystem (para 47, line 1-15; identifier/attribute-based digital signature from key management module).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appenzeller, Wang, Spalka, and Jain to incorporate the teachings of Chen to provide for identifier/attribute-based digital signature from key management module.  Doing so would allow management of cryptographic keys used for authentication, confidentiality, and integrity of data, as recognized by Chen.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Ekberg et al. (US Pub. 2007/0293197) discloses creating temporary identification information used to mask actual identification in a wireless communication device, where the temporary identification information conforms to a standard usable by at least one wireless communication medium, and may be used by other devices in communicating with the wireless communication device; Holtmanns et al. (US Pub. 2013/0080779) discloses send a request from a first network entity to a user equipment for an identifier and receive a message indicating that a public key is required from the user equipment by the first network entity; Holtmanns et al. (US Patent 8,347,090) discloses send, by the first network entity, the public key to the user equipment and receive an encrypted identifier by the first network entity, wherein upon authenticating the public key, the user equipment encrypts at least part of the identifier using the public key.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492